       Case 5:20-cv-08188-BLF Document 1 Filed 11/20/20 Page 1 of 8




1      CENTER FOR DISABILITY ACCESS
       Amanda Seabock, Esq., SBN 289900
2      Prathima Price, Esq., SBN 321378
       Dennis Price, Esq., SBN 279082
3      Mail: 8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
4      (858) 375-7385; (888) 422-5191 fax
       amandas@potterhandy.com
5
       Attorneys for Plaintiff
6
7
8                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF CALIFORNIA
9
10     Scott Johnson                             Case No.
11               Plaintiff,
12                                               Complaint For Damages And
          v.                                     Injunctive Relief For Violations
13                                               Of: Americans With Disabilities
       Country Club Medical and                  Act; Unruh Civil Rights Act
14     Professional Building, LLC, a
       California Limited Liability
15     Company

16               Defendant.

17
18         Plaintiff Scott Johnson complains of Country Club Medical and

19   Professional Building, LLC, a California Limited Liability Company; and

20   alleges as follows:

21
22
       PARTIES:
23
       1. Plaintiff is a California resident with physical disabilities. Plaintiff is a
24
     level C-5 quadriplegic. He cannot walk and also has significant manual
25
     dexterity impairments. He uses a wheelchair for mobility and has a specially
26
     equipped van.
27
       2. Defendant Country Club Medical and Professional Building, LLC
28
     owned the real property located at or about 6531 Crown Blvd, San Jose,


                                             1

     Complaint
       Case 5:20-cv-08188-BLF Document 1 Filed 11/20/20 Page 2 of 8




1    California, upon which the business “Hair’s Inn” operates, in July 2019 and
2    July 2020.
3      3. Defendant Country Club Medical and Professional Building, LLC owns
4    the real property located at or about 6531 Crown Blvd, San Jose, California,
5    upon which the business “Hair’s Inn” operates, currently.
6      4. Plaintiff does not know the true names of Defendants, their business
7    capacities, their ownership connection to the property and business, or their
8    relative responsibilities in causing the access violations herein complained of,
9    and alleges a joint venture and common enterprise by all such Defendants.
10   Plaintiff is informed and believes that each of the Defendants herein is
11   responsible in some capacity for the events herein alleged, or is a necessary
12   party for obtaining appropriate relief. Plaintiff will seek leave to amend when
13   the true names, capacities, connections, and responsibilities of the Defendants
14   are ascertained.
15
16     JURISDICTION & VENUE:
17     5. The Court has subject matter jurisdiction over the action pursuant to 28
18   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
19   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
20     6. Pursuant to supplemental jurisdiction, an attendant and related cause
21   of action, arising from the same nucleus of operative facts and arising out of
22   the same transactions, is also brought under California’s Unruh Civil Rights
23   Act, which act expressly incorporates the Americans with Disabilities Act.
24     7. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
25   founded on the fact that the real property which is the subject of this action is
26   located in this district and that Plaintiff's cause of action arose in this district.
27
28


                                               2

     Complaint
       Case 5:20-cv-08188-BLF Document 1 Filed 11/20/20 Page 3 of 8




1      FACTUAL ALLEGATIONS:
2      8. Plaintiff went to Hair’s Inn in July 2019 and July 2020 with the
3    intention to avail himself of its good or services motivated in part to determine
4    if the defendants comply with the disability access laws.
5      9. Hair’s Inn is a facility open to the public, a place of public
6    accommodation, and a business establishment.
7      10. Unfortunately, on the dates of the plaintiff’s visits, the defendants failed
8    to provide wheelchair accessible parking in conformance with the ADA
9    Standards as it relates to wheelchair users like the plaintiff.
10     11. Hair’s Inn provides parking to its customers but fails to provide
11   wheelchair accessible parking.
12     12. The problem that plaintiff encountered is that there were slopes in the
13   parking spaces reserved for persons with disabilities that exceeded 2.1%.
14     13. Plaintiff believes that there are other features of the parking that likely
15   fail to comply with the ADA Standards and seeks to have fully compliant
16   parking available for wheelchair users.
17     14. On information and belief the defendants currently fail to provide
18   wheelchair accessible parking.
19     15. Additionally, on the dates of the plaintiff’s visits, the defendants failed
20   to provide wheelchair accessible paths of travel in conformance with the ADA
21   Standards as it relates to wheelchair users like the plaintiff.
22     16. Hair’s Inn provides paths of travel to its customers but fails to provide
23   wheelchair accessible paths of travel.
24     17. One problem that plaintiff encountered is that there is an unramped
25   threshold at the entrance of Hair’s Inn that is greater than a half inch in height.
26     18. Plaintiff believes that there are other features of the paths of travel that
27   likely fail to comply with the ADA Standards and seeks to have fully compliant
28   paths of travel available for wheelchair users.


                                              3

     Complaint
        Case 5:20-cv-08188-BLF Document 1 Filed 11/20/20 Page 4 of 8




1      19. On information and belief the defendants currently fail to provide
2    wheelchair accessible paths of travel.
3      20. These barriers relate to and impact the plaintiff’s disability. Plaintiff
4    personally encountered these barriers.
5      21. As a wheelchair user, the plaintiff benefits from and is entitled to use
6    wheelchair accessible facilities. By failing to provide accessible facilities, the
7    defendants denied the plaintiff full and equal access.
8      22. The failure to provide accessible facilities created difficulty and
9    discomfort for the Plaintiff.
10     23. The defendants have failed to maintain in working and useable
11   conditions those features required to provide ready access to persons with
12   disabilities.
13     24. The barriers identified above are easily removed without much
14   difficulty or expense. They are the types of barriers identified by the
15   Department of Justice as presumably readily achievable to remove and, in fact,
16   these barriers are readily achievable to remove. Moreover, there are numerous
17   alternative accommodations that could be made to provide a greater level of
18   access if complete removal were not achievable.
19     25. Plaintiff will return to Hair’s Inn to avail himself of its goods or services
20   and to determine compliance with the disability access laws once it is
21   represented to him that Hair’s Inn and its facilities are accessible. Plaintiff is
22   currently deterred from doing so because of his knowledge of the existing
23   barriers and his uncertainty about the existence of yet other barriers on the
24   site. If the barriers are not removed, the plaintiff will face unlawful and
25   discriminatory barriers again.
26     26. Given the obvious and blatant nature of the barriers and violations
27   alleged herein, the plaintiff alleges, on information and belief, that there are
28   other violations and barriers on the site that relate to his disability. Plaintiff will


                                               4

     Complaint
       Case 5:20-cv-08188-BLF Document 1 Filed 11/20/20 Page 5 of 8




1    amend the complaint, to provide proper notice regarding the scope of this
2    lawsuit, once he conducts a site inspection. However, please be on notice that
3    the plaintiff seeks to have all barriers related to his disability remedied. See
4    Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
5    encounters one barrier at a site, he can sue to have all barriers that relate to his
6    disability removed regardless of whether he personally encountered them).
7
8    I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
9    WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
10   Defendants.) (42 U.S.C. section 12101, et seq.)
11     27. Plaintiff re-pleads and incorporates by reference, as if fully set forth
12   again herein, the allegations contained in all prior paragraphs of this
13   complaint.
14     28. Under the ADA, it is an act of discrimination to fail to ensure that the
15   privileges, advantages, accommodations, facilities, goods and services of any
16   place of public accommodation is offered on a full and equal basis by anyone
17   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
18   § 12182(a). Discrimination is defined, inter alia, as follows:
19            a. A failure to make reasonable modifications in policies, practices,
20                or procedures, when such modifications are necessary to afford
21                goods,     services,   facilities,   privileges,    advantages,     or
22                accommodations to individuals with disabilities, unless the
23                accommodation would work a fundamental alteration of those
24                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
25            b. A failure to remove architectural barriers where such removal is
26                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
27                defined by reference to the ADA Standards.
28            c. A failure to make alterations in such a manner that, to the


                                              5

     Complaint
       Case 5:20-cv-08188-BLF Document 1 Filed 11/20/20 Page 6 of 8




1                 maximum extent feasible, the altered portions of the facility are
2                 readily accessible to and usable by individuals with disabilities,
3                 including individuals who use wheelchairs or to ensure that, to the
4                 maximum extent feasible, the path of travel to the altered area and
5                 the bathrooms, telephones, and drinking fountains serving the
6                 altered area, are readily accessible to and usable by individuals
7                 with disabilities. 42 U.S.C. § 12183(a)(2).
8      29. When a business provides parking for its customers, it must provide
9    accessible parking.
10     30. Here, accessible parking has not been provided in conformance with the
11   ADA Standards.
12     31. When a business provides paths of travel, it must provide accessible
13   paths of travel.
14     32. Here, accessible paths of travel have not been provided in conformance
15   with the ADA Standards.
16     33. The Safe Harbor provisions of the 2010 Standards are not applicable
17   here because the conditions challenged in this lawsuit do not comply with the
18   1991 Standards.
19     34. A public accommodation must maintain in operable working condition
20   those features of its facilities and equipment that are required to be readily
21   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
22     35. Here, the failure to ensure that the accessible facilities were available
23   and ready to be used by the plaintiff is a violation of the law.
24
25   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
26   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
27   Code § 51-53.)
28     36. Plaintiff repleads and incorporates by reference, as if fully set forth


                                              6

     Complaint
        Case 5:20-cv-08188-BLF Document 1 Filed 11/20/20 Page 7 of 8




1    again herein, the allegations contained in all prior paragraphs of this
2    complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
3    that persons with disabilities are entitled to full and equal accommodations,
4    advantages, facilities, privileges, or services in all business establishment of
5    every kind whatsoever within the jurisdiction of the State of California. Cal.
6    Civ. Code §51(b).
7       37. The Unruh Act provides that a violation of the ADA is a violation of the
8    Unruh Act. Cal. Civ. Code, § 51(f).
9       38. Defendants’ acts and omissions, as herein alleged, have violated the
10   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
11   rights to full and equal use of the accommodations, advantages, facilities,
12   privileges, or services offered.
13      39. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
14   discomfort or embarrassment for the plaintiff, the defendants are also each
15   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
16   (c).)
17      40. Although the plaintiff encountered frustration and difficulty by facing
18   discriminatory barriers, even manifesting itself with minor and fleeting
19   physical symptoms, the plaintiff does not value this very modest physical
20   personal injury greater than the amount of the statutory damages.
21
22             PRAYER:
23             Wherefore, Plaintiff prays that this Court award damages and provide
24   relief as follows:
25           1. For injunctive relief, compelling Defendants to comply with the
26   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
27   plaintiff is not invoking section 55 of the California Civil Code and is not
28   seeking injunctive relief under the Disabled Persons Act at all.


                                              7

     Complaint
       Case 5:20-cv-08188-BLF Document 1 Filed 11/20/20 Page 8 of 8




1       2. Damages under the Unruh Civil Rights Act, which provides for actual
2    damages and a statutory minimum of $4,000 for each offense.
3       3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
4    to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
5
     Dated: November 18, 2020        CENTER FOR DISABILITY ACCESS
6
7
8                                    By: _______________________
9                                          Amanda Seabock, Esq.
                                           Attorney for plaintiff
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                           8

     Complaint
